DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 22 February 2021 to the Non-Final Office Action dated 21 September 2020 is acknowledged.  
Amended claims, dated 22 February 2021 have been entered into the record.

Priority
This Application was filed on 07 January 2020 and is a ‘371 national phase entry of international application PCT/JP2018/027169, filed on 19 July 2018 which claims priority to Japanese application JP2017-144935, filed on 26 July 2017.
Applicant has made of record a translation of the JP2017-144935 application in accordance with 37 CFR 1.55.  The translation has been filed together with a statement that the translation of the certified copy is accurate.
The instant claims are fully supported by the JP2017-144935 document.
Foreign priority has been “perfected”.  The present claims are afforded an effective filing date as of the filing date of the application JP2017-144935, 26 July 2017.

Terminal Disclaimer
The terminal disclaimer filed on 22 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the any patent granted on Application Number 16/631,653 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Response
All of the outstanding rejections are clearly overcome in view of the present response:
The claim amendment addresses the issues of non-distinctness that were raised.  The amended claims are distinct.
The translation of the foreign priority document excludes Fujimoto (Org. Lett. 2018, 20, 2802−2805) as prior art.  Both the obviousness rejection over Sakamoto (Org. Lett. 2015, 17, 4, 936–939) in view of Fujimoto (Org. Lett. 2018, 20, 2802−2805) and the corresponding double patenting rejection over U.S. 10,450,334 in view of Fujimoto (Org. Lett. 2018, 20, 2802−2805) are overcome as the teachings of Fujimoto were required elements of the grounds of rejection.  The instant claims are distinct from the Sakamoto reference and the U.S. 10,450,334 claims.
The provisional double patenting rejection over Application No. 16/631,653 is overcome in view of the terminal disclaimer.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel pyranocarbazole compounds of formula (I) with utility as photoreactive crosslinking agents, crosslinking agents and reagents comprising the compounds, a method of use of the compounds which 
The claims are allowable for at least these reasons.

Conclusion
	Claims 1-10 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625